United States Court of Appeals
                      For the First Circuit


No. 12-2194

                         MICHELLE KOSILEK,

                       Plaintiff, Appellee,

                                v.

                LUIS S. SPENCER, Commissioner of the
              Massachusetts Department of Correction,

                       Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on January 17, 2014 is
amended as follows:

     Page 35, line 4: Replace "Buckner" with "Butner".

     Page 35, line 4: After "North Carolina" and before the period,
insert a parenthetical that reads: "(the record refers to Buckner,
North Carolina; however, the correct name of the town is Butner)".

     On page 114, footnote 43: replace "see ante at 85" with "see
ante at 86"

     On page 115, footnote 44: replace "See ante at 85-86" with
"See ante at 86-87"